Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to applicant amendment received on 11/12/2021:
Amendments of Claims 1, 21 and 24 are acknowledged.
New Claims 26 to31 are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 21, 23, 24, 27, 29 and 30:
The Claims disclose several distances and “gaps” between several components of the end effector. Several of those elements are not mentioned in the specification and are only shown in the drawings while none of the mentioned distances are disclosed in the specification and can only be discerned in the drawings under the assumption that the drawings are at scale and comparisons are made only based in such assumptions while at the same time there is no indication of relevance for those distances.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims) 21 to 31 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hess (US 2008/0078800).
Regarding Claim 21:
Hess discloses an end effector for use with a surgical instrument to staple patient tissue, the end effector comprising: 
a staple cartridge jaw; a staple cartridge configured to be seated in said staple cartridge jaw, wherein said staple cartridge comprises a deck, and wherein said deck comprises: 
a first intermediate portion comprising staple cavities defined therein, wherein said first intermediate portion extends along a tissue compression plane; and a first distal portion positioned distal to said first intermediate portion (Figures 1 and 11, lower jab 22 with cartridge 42 that includes a deck with staple apertures 84, the portion of the cartridge with apertures for the staples will be considered the “first intermediate portion” while the rest of the cartridge towards the distal end will be considered the “first distal portion”); and 
an anvil jaw, wherein said anvil jaw is moveable relative to said staple cartridge jaw between an open orientation and a closed orientation (Figure 1 shows it open, Figure 2 shows it closed and in between those two it can be considered “partially closed”), wherein said anvil jaw comprises an anvil, and wherein said anvil comprises: a second intermediate portion comprising a recessed surface and a stepped surface, wherein said stepped surface is laterally spaced from said recessed surface, and wherein said stepped surface and said recessed surface comprise and staple forming pockets defined 
a second distal portion positioned distal to said second intermediate portion, wherein a first tissue gap is defined between said first distal portion and said second distal portion when said anvil jaw is in said closed configuration, wherein a second tissue gap is defined between said first intermediate portion and said recessed surface of said second intermediate portion when said anvil jaw is in said closed configuration, wherein a third tissue gap is defined between said first intermediate portion and said stepped surface of said second intermediate portion, and wherein said first tissue gap is larger than said second tissue gap and said third tissue gap (Figures 15, to 17 show the gaps measured between the “recessed and stepped surfaces” of the anvil and the cartridge being about the same; while Figure 18 shows that the cartridge 42 has a recessed surface beyond the “intermediate portion” that goes all the way to the angle at the distal end, taking into account that recessed surface and even more the slopped surface on the distal end of the anvil surely the gap measured between the “distal step” of the anvil shown on Figures 20, 26, 34, 105, 127, and 128 and the first distal portion). 

Regarding Claim 22:
Hess discloses that the staple cartridge is replaceably seated in said staple cartridge jaw (paragraph 233, the staple cartridge 42 is replaceable).

Regarding Claim 23:
Hess discloses that the staple cartridge further comprises a base (Figures 1 and 11, lower jaw 22, cartridge 42 that includes a top surface that will be considered a deck with openings for the staples and a lower surface that will be considered the base), wherein said first intermediate portion is positioned a first distance above said base, (the distance above the base can be seen on Figure 11, the base on that portion is in contact with tray 74); and 
a first distal portion positioned distal to said first intermediate portion and positioned a second distance above said base, wherein said first distance is different than said second distance (Figure 20, the section 

Regarding Claim 24 and 31:
Hess discloses an end effector for use with a surgical instrument to staple patient tissue, the end effector comprising: 
a staple cartridge jaw; a staple cartridge configured to be seated in said staple cartridge jaw, wherein said staple cartridge comprises: a base; and a deck (Figures 1 and 11, lower jaw 22, cartridge 42 that includes a top surface that will be considered a deck with openings for the staples and a lower surface that will be considered the base), comprising: 
a first intermediate portion comprising staple cavities defined therein, wherein said first intermediate portion is positioned a first distance above said base, and wherein said first intermediate portion extends along a tissue compression plane (Figure 2 shows the tissue being compressed, the distance above the base can be seen on Figure 11, the base in that portion is in contact with tray 74); and 
a first distal portion positioned distal to said first intermediate portion and positioned a second distance above said base, wherein said first distance is different than said second distance (Figure 20, the section of the cartridge 42 distal to the staple openings will be considered the first distal portion and has a portion with a shorter distance to the bottom of the cartridge, also the distal end of the cartridge is sloped so the vertical distance to the base is smaller); and 
an anvil jaw, wherein said anvil jaw is moveable relative to said staple cartridge jaw between an open orientation and a closed orientation, wherein said anvil jaw comprises an anvil (Figure 1, anvil jaw 20, that is open on Figure 1, Figure 2 shows it closed and in between those two it can be considered “partially closed”), and wherein said anvil comprises: 
a second intermediate portion comprising a recessed tissue compression surface and a stepped tissue compression surface, wherein said stepped tissue compression surface is 
a second distal portion positioned distal to said second intermediate portion, wherein a first tissue gap is defined between said first distal portion and said second distal portion when said anvil jaw is in said closed configuration, 
wherein a second tissue gap is defined between said first intermediate portion and said recessed tissue compression surface when said anvil jaw is in said closed configuration,
wherein a third tissue gap is defined between said first intermediate portion and said stepped tissue compression surface when said anvil jaw is in said closed configuration, and wherein said first tissue gap is larger than said second tissue gap and said third tissue gap (Figures 15, to 17 show the gaps measured between the “recessed and stepped surfaces” of the anvil and the cartridge being about the same; while Figure 18 shows that the cartridge 42 has a recessed surface beyond the “intermediate portion” that goes all the way to the angle at the distal end, taking into account that recessed surface and even more the slopped surface on the distal end of the anvil surely the gap measured between the “distal step” and the first distal portion).

Regarding Claims 26 and 27:
Hess discloses an end effector for use with a surgical stapling instrument, wherein the end effector comprises: 
an anvil jaw; a cartridge jaw, wherein said anvil jaw is moveable relative to said cartridge jaw between an open position and a closed position (Figures 1 and 2, Anvil jaw 20, cartridge jaw 22); and 
a staple cartridge replaceably seated in said cartridge jaw (Figure 1, cartridge 42), wherein said staple cartridge comprises: a base; a deck (Figures 1 and 11, lower jaw 22, cartridge 42 that includes a top surface that will be considered a deck with openings for the staples and a lower surface that will be first portion and has a second portion positioned distally from the first with a shorter distance to the bottom of the cartridge, also the distal end of the cartridge is sloped so the vertical distance to the base is smaller). 

Regarding Claim 28:
Hess discloses anvil jaw comprises a tissue compression surface, and wherein said tissue compression surface comprises: a first tissue compression portion; and a second tissue compression portion laterally offset from said first tissue compression portion (Figures 14 and 17 shows the anvil having a “stepped configuration” forming two separated compression portions), wherein a first tissue gap is defined between said first portion of said deck and said first tissue compression portion when said end effector is in said closed position, and wherein a second tissue gap is defined between said first portion of said deck and said second tissue compression portion when said end effector is in said closed position (Figures 14 and 17 show those two distances that are very similar).

Regarding Claims 29 and 30:
Hess discloses that said tissue compression surface further comprises a third tissue compression portion positioned distal to said first tissue compression portion, wherein a third tissue gap is defined between said second portion of said deck and said third tissue compression portion when said end effector is in said closed position, and wherein said third tissue gap is different than said first tissue gap, wherein said third tissue gap is greater than said second tissue gap, and wherein said third tissue gap is greater than said first tissue gap  (Figures 15, to 17 show the gaps measured between the “recessed and stepped surfaces” of the anvil and the cartridge being about the same; while Figure 18 shows that the cartridge 42 has a recessed surface beyond the “intermediate portion” that goes all the way to the angle at the distal end, taking into account that recessed surface, the “distal step” on the anvil and even more the slopped ).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon (US 5655698).
Regarding Claim 1:
Hess discloses an end effector for use with a surgical instrument to staple patient tissue, the end effector comprising: 
a first jaw, comprising: a first intermediate portion; and 
a first distal portion (Figures 1 and 18, lower jaw 22, the intermediate portion would be the section were the staples are placed and the distal portion the section distal to it); and 
a second jaw (Figure 1, upper jaw or anvil 20), 
wherein said first intermediate portion of said first jaw comprises a deck including a plurality of staple cavities with staples removably stored, arranged in a plurality of staple cavity rows (Figures 11 and 14, cartridge 42), 
wherein said second jaw is moveable relative to said first jaw between an open orientation, a partially-closed orientation, and a closed orientation (Figure 1 shows it open, Figure 2 shows it closed and in between those two it can be considered “partially closed”), and 
wherein said second jaw comprises: a second intermediate portion, wherein said second intermediate portion comprises a recessed portion and a stepped portion, and wherein said stepped portion is laterally spaced from said recessed portion (Figure 14, on anvil 20, the stepped part would be 
a second distal portion, wherein said second distal portion comprises a distal step (Figures 20, 26, 34, 105, 127, and 128 show a not numbered distal step at the distal end of the anvil 20), wherein an intermediate tissue gap defined between said first intermediate portion and said second intermediate portion is smaller than a distal tissue gap defined between said first distal portion and said distal step when said second jaw is in said closed orientation; and wherein a lateral tissue gap defined between said stepped portion and said first intermediate portion is smaller than said distal tissue gap when said second jaw is in said closed orientation (Figures 15, to 17 show the gaps measured between the “recessed and stepped surfaces” of the anvil and the cartridge being about the same; while Figure 18 shows that the cartridge 42 has a recessed surface beyond the “intermediate portion” that goes all the way to the angle at the distal end, taking into account that recessed surface and even more the slopped surface on the distal end of the anvil surely the gap measured between the “distal step” and the first distal portion).
Hess does not disclose the plurality of staple cavity rows being curved staple cavity rows. 
Yoon teaches a surgical stapler with a curved end effector comprising curved staple cavity rows (Figure 28, staples 42 held in staple slots 320) to apply rows of staples into the vessels in a pattern conforming approximately to an exterior curvature of the organ being stapled (Figures 31 and 32, organ 332, surgical stapler 310).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Hess the teachings of Yoon and modify the end effector of Hess, making it curved 

Regarding Claim 2:
Hess discloses a plurality of staples removably stored in said staple cavities (Figures 11 and 14 show the staple stored on the cartridge).

Regarding Claim 3:
Hess discloses staples are progressively deployable from said staple cavities (Firing bar 36 deploys the staples progressively as it moves along the cartridge).

Response to Arguments
Applicant’s arguments with respect to the reference Whitman (US 2004/0094597) have been considered but are moot because the new ground of rejection due to the amendments of the Claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
It is noted that the amendment is based mainly in disclosure from the Drawings of the Application, mostly between parts that are not numbered and the gaps or distances between them are not mentioned in the specification or numbered on the Drawings. There is no indication of relevance for the limitations so some could be considered just a matter of Design Choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in particular a proper rejection could be made with Shelton (US 2007/0073340).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731